IN THE SUPREME COURT OF THE STATE OF NEVADA


                JONATHAN EDWARD WATKINS,                                No. 68243
                Appellant,
                vs.
                THE STATE OF NEVADA,
                                                                                FILED
                Re spcmdent.                                                    MAR 1 7 2016
                                                                               TRADE K LINDEMAN
                                                                            CLERK OF SUPREME COURT
                                                                           BY
                                                                                DEPUTY CLERK

                                  ORDER OF REVERSAL AND REMAND
                            This is a pro se appeal from an order of the district court
                dismissing a postconviction petition for a writ of habeas corpus. Second
                Judicial District Court, Washoe County; Patrick Flanagan, Judge.
                            In his petition, appellant Jonathan Watkins claimed that the
                district court erred in interpreting his prior motion to vacate an illegal
                sentence as a motion to correct a clerical mistake and amending the
                judgment of conviction to include restitution outside his presence. We
                conclude that the district court erred in dismissing Watkins' petition as
                procedurally barred without conducting an evidentiary hearing.         See Nika
                v. State, 124 Nev. 1272, 1300-01, 198 P.3d 839, 858 (2008) (observing that
                a postconviction petitioner is entitled to an evidentiary hearing on his
                claims of good cause only if he "asserts specific factual allegations that are
                not belied or repelled by the record and that, if true, would entitle him to
                relief'). Watkins' claim is not untimely as it could not have been raised
                until after the filing of the amended judgment of conviction.     See Sullivan
                v. State, 120 Nev. 537, 541, 96 P.3d 761, 764 (2004) ("[I]f the claims
                presented in a petition filed within one year of the entry of the amended
                judgment challenge the proceedings leading to substantive amendment to
                the judgment and could not have been raised in prior proceedings, there
SUPREME COURT   may be no delay attributable to the 'fault of the petitioner."). Although he
     OF
   NEVADA       could have raised the instant challenge to the amended judgment of
(01 1947A   e
                                                                                          Ito -osq7;
                  conviction on direct appeal, see NRS 34.810(1)(b)(2), his claim that he was
                  not informed of the filing of the amended judgment of conviction until
                  after the deadline passed for a timely appeal is not belied by the record
                  and could, if credible, demonstrate good cause to excuse the procedural
                  default. Moreover, as Watkins' claim that the district court erred in
                  imposing restitution without conducting a hearing may have merit, see
                  Martinez v. State, 115 Nev. 9, 13, 974 P.2d 133, 135 (1999) (providing a
                  defendant "is entitled to challenge restitution sought by the state and may
                  obtain and present evidence to support that challenge"), an evidentiary
                  hearing is warranted to determine if Watkins would suffer prejudice from
                  the failure to consider this claim. Therefore, we remand this matter to the
                  district court to conduct an evidentiary hearing on Watkins' assertion that
                  the late delivery of his amended judgment of conviction provided good
                  cause to excuse his failure to raise the instant claim in a direct appeal.'
                  Accordingly, we
                                  ORDER the judgment of the district court REVERSED AND
                  REMAND this matter to the district court for proceedings consistent with
                  this order. 2



                                                                      J.



                                              J.                 Piett. cup            , J.
                  Saitta                                    Pickering

                        'The district court may exercise its discretion to appoint counsel for
                  the post-conviction proceedings. NRS 34.750(1).

                        This order constitutes our final disposition of this appeal. Any
                           2
                  subsequent appeal shall be docketed as a new matter.
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ce
                 cc: Hon. Patrick Flanagan, District Judge
                      Jonathan Edward Watkins
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e